



Exhibit 10.1
 
THIS AGREEMENT is dated the 4th day of February, 2009,
 
B E T W E E N:
 
LIVE CURRENT MEDIA INC., formerly known as Communicate.com Inc., a corporation
incorporated under the laws of Nevada, USA
 
(the “Company”)
 
 OF THE FIRST PART
 
- and -
 
JONATHAN EHRLICH of Vancouver, British Columbia


(the “Executive”)
 
 OF THE SECOND PART
 
WHEREAS the Company and the Executive (collectively, “the parties”) entered into
an agreement (the “Employment Agreement”) dated as of September 8, 2007 pursuant
to which the Company has been employing the Executive as therein provided;
 
AND WHEREAS the parties wish to amend the Employment Agreement as set forth
herein;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the premises
and the terms and conditions contained herein, the parties covenant and agree
with each other that the Employment Agreement be amended effective as of January
31, 2009 (the “Effective Date”) as follows:
 
1.           Sections 2, 3, 5, 6 and 7  of the Employment Agreement and the
definitions of “Benefits”, “Board”, “Business Day”, “Change of Control of the
Company”, “Disability”, “Effective Date”, “Employment Period”, “Salary”,
“Special Bonus”, “Just Cause and “Termination without Cause or Terminated
without Cause” set out in Section 1 of the Employment Agreement, be deleted.
 
2.           (a)           As of the Effective Date, the Executive shall resign
as the President, Chief Operating Officer and employee of the Company and its
subsidiaries.
 
(b)           Upon the Executive’s resignation as set forth in subsection 2(a)
above, the Company will compensate the Executive as follows:
 
(i)           A severance allowance representing twelve (12) months base salary
in the total gross amount of $275,000 and other benefits in the total gross
amount of $23,000, less any amounts as are required by law to be withheld and
deducted at source which shall be remitted by the Company to the requisite
governmental authority or agency (the “Statutory Deductions”).  The severance
allowance will be paid over a period of twelve (12) months in semi-monthly
instalments on each of the Company’s regular paydays and shall be subject to the
Company’s normal payroll practices;
 

 
 

--------------------------------------------------------------------------------

 

(ii)           additional benefits in the total gross amount of $52,000 paid in
semi-monthly instalments over a period of twelve (12) months;
 
(iii)          an accrued special bonus in the amount of $250,000 paid in equal
monthly instalments over a period of twelve (12) months, less any amounts as are
required by law to be withheld and deducted at source which shall be remitted by
the Company to the requisite governmental authority or agency (the “Statutory
Deductions”).  The net monthly payments shall be converted to equity and paid as
restricted shares of the Company’s common stock at the closing price of the
stock on the 15th day of each month (“Conversion Price”).  If the 15th day falls
on a weekend or holiday, the Conversion Price will be the stock’s closing price
on the last trading day before the 15th day of the month;
 
(iv)          the Company will pay for and administer Executive’s MSP and Sun
Life benefits, except for long term disability and life insurance, until the
earlier of (a) twelve (12) months from the Effective Date; or (b) the date upon
which Executive becomes employed by a new employer or becomes involved in a new
venture in a full time capacity; and
 
(v)           if Executive relocates to Toronto, Ontario prior to September 30,
2009, the Company shall reimburse the reasonable relocation expenses incurred by
Executive up to a maximum of $25,000 upon submission of all receipts and back-up
documentation as may be requested by the Company.
 
(c)           In addition, the Company shall also pay to the Executive at the
same time:
 
(i)            Any outstanding vacation pay owing up to the Effective Date;
 
(ii)           Any earned but unpaid salary owing up to the Effective Date, less
the applicable Statutory Deductions; and
 
(iii)          Any business expenses properly incurred by the Executive up to
the Effective Date, by way of reimbursement.
 
3.           With respect to the amounts to be paid Executive as set forth in
paragraph 2(b)(i) and (ii), the parties agree that the Company may pre-pay such
amounts at any time if it has the financial resources to do so.  In the event of
a failure to make any of the payments on the timeline set forth in Section 2(b),
it is agreed that all remaining payments due to the Executive hereunder shall be
considered to have accelerated and become immediately due and payable to the
Executive.
 
4.           Executive acknowledges that he is not entitled to any other
compensation, benefit, or payment from the Company other than that expressly set
forth in this Agreement.  The Executive further agrees that the amounts paid and
the value of benefits provided pursuant to paragraph 2(b) may be applied as a
set-off against any later claim that he may make.
 
5.           In consideration of the payments and other benefits set forth in
this Agreement, and other good and valid consideration, Executive, on behalf of
himself, his marital community, his heirs, executors, administrators, and
assigns (collectively referred to as “Executive”), does hereby waive and release
Live Current Media Inc., its parents, affiliates, subsidiaries, and related
entities, its successors and assigns, and each of their present and former
directors, officers, employees, agents and attorneys, both individually and in
their representative capacities (collectively referred to as “Releasee”), from
any and all claims (including any claim to legal fees, short term sick leave,
long term disability and any other payment under any statute, code or
otherwise), damages, causes of action, or disputes of any kind or nature,
whether presently known or unknown, arising in any way out of Executive’s
employment and the cessation of his employment with the Company.  This release
is comprehensive and includes all claims (including claims under any applicable
Employment Standards, Human Rights, Labour or Workplace Safety legislation),
damages, causes of action, or disputes based upon acts or omissions occurring or
which could be alleged to have occurred prior to the date of this Agreement.
 

 
2

--------------------------------------------------------------------------------

 

6.           The Executive acknowledges that he has not relied upon the Company
or its legal counsel for any advice in connection with the tax treatment of the
payments set forth in paragraph 2(b).  The Executive agrees to indemnify and
hold the Company harmless from any and all claims or liability, including costs
and legal fees, incurred as a result of the Executive’s tax treatment of the
payments set forth in paragraph 2(b), or in respect of income tax payable by
Executive that was not withheld, or in respect of any Employment Insurance or
Canada Pension Plan amounts payable by the Company relating to or arising from
Executive’s employment or the termination thereof.
 
7.           On or before January 31, 2009, the Executive will return all
company property to the Company (except for the Blackberry and desk top computer
used by Executive, which Company has agreed to give to Executive as long as all
Confidential Information [as defined in the Employment Agreement] is permanently
deleted therefrom).  The Executive and the Company understand and agree that the
term “company property” will be given its broadest meaning and will include,
without limitation, all company equipment, access codes, documents and
electronic files.
 
8.           Executive will not say or do anything disparaging about the
Company, its managers, employees, officers, directors, products or services, he
will not take any action injurious to the business interest or reputation of the
Company, its managers, employees, officers or directors, he will not advise or
encourage any person or entity to bring a claim against the Company, and he will
not assist any person or entity in connection with any such claim, unless
required by legal process or applicable law.
 
9.           Executive agrees to cooperate with the Company by making himself
available at reasonable times upon the Company’s request in connection with any
matters that arise as to which the Executive has knowledge from his employment
at the Company.
 
10.         Nothing contained in this Agreement shall be considered an admission
of wrongdoing or liability by the Company.
 
11.         Other than as provided herein, all of the terms and conditions of
the Employment Agreement shall remain in full force and effect.  Without
limiting the foregoing, Executive specifically acknowledges his continuing
duties and obligations under paragraphs 8 (Inventions, Etc.), 9
(Non-Competition), 10 (No Solicitation of Customers), 11 (No Solicitation of
Employees), and 12 (Confidentiality) of the Employment Agreement.
 
12.
Executive acknowledges that he:

 
 
(a)
has had sufficient time to review and consider this Agreement thoroughly;

 
(b)           has read and understands the terms of this Agreement and his
obligations hereunder; and
 
(c)           has been given an opportunity to obtain independent legal advice,
or such other advice as he may desire concerning the interpretation and effect
of this Agreement.
 

 
3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties have executed this Agreement as of the day and
year first above written.
 

 
LIVE CURRENT MEDIA INC.
 
 
By:  /s/ C. Geoffrey Hampson                        
 
C. Geoffrey Hampson
   
Witness
       ________________________________ /s/ Jonathan
Ehrlich                                  
JONATHAN EHRLICH

 
 
 
 
 
 
 
4
 
 